           Case 1:19-vv-00799-UNJ Document 27 Filed 06/29/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0799V
                                         UNPUBLISHED


    JEFFREY SCOTT CANTRELL,                                   Chief Special Master Corcoran

                         Petitioner,                          Filed: May 21, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Nancy Routh Meyers, Ward Black Law, Greensboro, NC, for petitioner.

Laurie Wiesner, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

        On May 31, 2019, Jeffrey Cantrell filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barré Syndrome (GBS)
after receiving the influenza (“flu”) vaccination on October 18, 2018. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On May 21, 2020, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, it is Respondent’s position that Petitioner has satisfied the criteria set
forth in the revised Vaccine Injury Table and the Qualifications and Aids to

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:19-vv-00799-UNJ Document 27 Filed 06/29/20 Page 2 of 2




Interpretation, which afford petitioners a presumption of causation if the onset of GBS
occurs between three and forty-two days after a seasonal flu vaccination and there is no
apparent alternative cause Id. at 6. Respondent further agrees that the statutory six
month sequela requirement has been satisfied. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
